                          United States District Court
                                    for the
                          Southern District of Florida

Fernando Rodriguez, Plaintiff,         )
                                       )
v.                                     ) Civil Action No. 21-20032-Civ-Scola
                                       )
Western World Insurance Company,       )
Defendant.                             )
         Order Adopting Magistrate’s Report and Recommendation
      This matter was referred to United States Magistrate Judge Edwin G.
Torres for a report and recommendation on the Defendant Western World
Insurance Company’s motion for attorney’s fees and costs and motion to stay
proceedings. (ECF Nos. 6, 11.) In its motion, the Defendant seeks an award of
attorney’s fees and costs incurred in a prior lawsuit that Plaintiff Fernando
Rodriguez voluntarily dismissed, and Defendant requests the Court to stay this
case until those fees and costs are paid pursuant to Fed. R. Civ. P. 41(d). On
May 11, 2021, Judge Torres issued a report, recommending that the Court
grant the motion in part and deny it in part. (ECF No. 18.) Judge Torres
recommended that the Court award the Defendant attorney’s fees and costs
associated with an earlier and identical action pursuant to Fed. R. Civ. P. 41(d;)
and, he recommended that the request for a stay to be denied. (ECF No. 18.) No
objections have been filed and the time to object has passed. Having considered
Judge Torres’s report, the record, and the relevant legal authorities, the Court
finds Judge Torres’s report and recommendation cogent and compelling.
      The Court affirms and adopts Judge Torres’s report and
recommendation (ECF No. 18) and grants in part and denies in part the
Defendant’s motion (ECF No. 6). Consistent with the report the Defendant may
seek attorney’s fees and costs associated with the earlier action upon
resolution of the subject action.
      Done and ordered at Miami, Florida on June 28, 2021.


                                            _______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
